     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 1 of 35



 1   Mary R. O’Grady, 011434
     Jeffrey B. Molinar, 018512
 2
     William D. Furnish, 028725
 3   Emma Cone-Roddy, 034285
     OSBORN MALEDON, P.A.
 4   2929 North Central Avenue, 21st Floor
 5   Phoenix, Arizona 85012-2793
     (602) 640-9000
 6   mogrady@omlaw.com
     jmolinar@omlaw.com
 7
     wfurnish@omlaw.com
 8   econe-roddy@omlaw.com
 9   MARK BRNOVICH
10   ARIZONA ATTORNEY GENERAL

11   Brunn (“Beau”) W. Roysden III (Bar No. 28698)
     Anthony Napolitano (Bar No. 34586)
12
      Assistant Attorneys General
13   2005 North Central Avenue
     Phoenix, Arizona 85004
14   Tel.: (602) 542-8958
15   ACL@azag.gov
     Beau.Roysden@azag.gov
16   Anthony.Napolitano@azag.gov
17   Attorneys for Defendant Mark Brnovich in
18   his official capacity as Attorney General

19                      IN THE UNITED STATES DISTRICT COURT
20                           FOR THE DISTRICT OF ARIZONA
21
     CDK Global, LLC, a limited liability        No. 2:19-cv-04849-GMS
22   company, and The Reynolds and Reynolds
     Company, a corporation                      Attorney General Brnovich’s
23
                                                 Answer to First Amended
24                        Plaintiffs,            Complaint
25   v.
                                                 (Assigned to the Honorable
26
     Mark Brnovich, Attorney General of the      G. Murray Snow)
27   State of Arizona,
28
                          Defendant,
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 2 of 35



 1

 2
      Arizona Automobile Dealers
      Association,
 3
                       Intervenor-Defendant.
 4

 5          Defendant Mark Brnovich, in his official capacity as Attorney General of the
 6   State of Arizona (“The Attorney General”), by and through undersigned counsel,
 7   submits this Answer to the First Amended Complaint (“Amended Complaint”) filed by
 8   CDK Global, LLC (“CDK”) and The Reynolds and Reynolds Company (“Reynolds”)
 9   (together, “Plaintiffs”) and states to the Court as follows:
10          1.     The Attorney General admits that this lawsuit challenges Arizona House
11   Bill 2418 (the “DMS Law”), codified at §§ 28-4651 to 28-4655 of the Arizona Revised
12   Statutes (“A.R.S.”), and that Plaintiffs provide computer systems to automotive dealers
13   known as “dealer management systems” or “DMSs.” The remaining allegations in
14   Paragraph 1 of the Amended Complaint are denied.
15          2.     The Attorney General denies the allegations in Paragraph 2 of the
16   Amended Complaint.
17          3.     The Attorney General denies the allegations in Paragraph 3 of the
18   Amended Complaint.
19          4.     The Attorney General lacks sufficient knowledge or information to form a
20   belief as to the truth of the allegations in Paragraph 4 of the Amended Complaint, and
21   on that basis denies them.
22          5.     Paragraph 5 of the Amended Complaint states legal conclusions to which
23   no response is required. To the extent an answer is required, The Attorney General
24   denies the allegations in Paragraph 5.
25          6.     The Attorney General denies the allegations in Paragraph 6 of the
26   Amended Complaint.
27          7.     The Attorney General denies the allegations in Paragraph 7 of the
28   Amended Complaint.


                                                  2
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 3 of 35



 1                                       BACKGROUND
 2          8.     The Attorney General admits that CDK and Reynolds are automotive
 3   technology companies that have developed dealer management systems, that car
 4   dealerships often license these systems from CDK and Reynolds. The Attorney General
 5   lacks sufficient knowledge or information to form a belief as to the truth of the
 6   allegations regarding the content of unspecified dealership contracts. The Attorney
 7   General denies the remaining allegations in Paragraph 8.
 8          9.     The Attorney General lacks sufficient knowledge or information to form a
 9   belief as to the truth of the allegations in Paragraph 9 of the Amended Complaint.
10          10.    The Attorney General lacks sufficient knowledge or information to form a
11   belief as to the truth of the allegations regarding the security of Plaintiffs’ DMS. The
12   remaining allegations of Paragraph 10 of the Amended Complaint state legal
13   conclusions to which no response is required. To the extent an answer is required, The
14   Attorney General denies the allegations in Paragraph 10.
15          11.    The Attorney General lacks sufficient knowledge or information to form a
16   belief as to the truth of the allegations in Paragraph 11 of the Amended Complaint that
17   relate to Plaintiffs’ security measures, and on that basis denies them.
18          12.    The Attorney General lacks sufficient knowledge or information to form a
19   belief as to the truth of the allegations in Paragraph 12 of the Amended Complaint that
20   relate to Plaintiffs’ security measures and competition with other DMS providers, and
21   on that basis denies them.
22          13.    Paragraph 13 of the Amended Complaint states legal conclusions to which
23   no response is required. To the extent an answer is required, The Attorney General
24   denies the allegations in Paragraph 13.
25          14.    Paragraph 14 of the Amended Complaint states legal conclusions to which
26   no response is required. To the extent an answer is required, The Attorney General
27   denies the allegations in Paragraph 14.
28          15.    The Attorney General admits on information and belief that dealers may

                                                  3
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 4 of 35



 1   use software applications provided by third parties and that, in some instances, dealers
 2   would like those third-party application providers to access the dealer’s own data. The
 3   Attorney General lacks sufficient knowledge or information to form a belief as to the
 4   truth of the allegations in Paragraph 15 of the Amended Complaint that relate to the
 5   means by which Plaintiffs provide third parties access to their DMSs or the motives of
 6   third parties that attempt to gain unauthorized access to Plaintiffs’ DMSs, and on that
 7   basis denies them. The remaining allegations in Paragraph 15 state legal conclusions to
 8   which no response is required.
 9          16.    The Attorney General denies the allegations in Paragraph 16 of the
10   Amended Complaint.
11          17.    Paragraph 17 of the Amended Complaint states legal conclusions to which
12   no response is required. To the extent an answer is required, The Attorney General
13   denies the allegations in Paragraph 17.
14          18.    Paragraph 18 of the Amended Complaint states legal conclusions to which
15   no response is required. To the extent an answer is required, The Attorney General
16   denies the allegations in Paragraph 18.
17          19.    Paragraph 19 of the Amended Complaint states legal conclusions to which
18   no response is required. To the extent an answer is required, The Attorney General
19   denies the allegations in Paragraph 19.
20          20.    Paragraph 20 of the Amended Complaint states legal conclusions to which
21   no response is required. To the extent an answer is required, The Attorney General
22   denies the allegations in Paragraph 20.
23          21.    The Attorney General does not dispute that the language quoted in
24   Paragraph 21 appears in the statute to which it is cited. The Attorney General states that
25   the provisions of A.R.S. §§ 28121 and 28-4651 to 28-4655 speak for themselves, and
26   The Attorney General denies all inconsistent allegations and Plaintiffs’ attempts to
27   characterize the statutes. The remaining allegations Paragraph 21 of the Amended
28   Complaint states legal conclusions to which no response is required. To the extent an

                                                 4
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 5 of 35



 1   answer is required, The Attorney General denies the remaining allegations in Paragraph
 2   21.
 3          22.    Paragraph 22 of the Amended Complaint states legal conclusions to which
 4   no response is required. To the extent an answer is required, The Attorney General
 5   denies the allegations in Paragraph 22.
 6                                       THE PARTIES
 7          23.    Admitted on information and belief.
 8          24.    The Attorney General lacks sufficient knowledge or information to form a
 9   belief as to the truth of the allegations in Paragraph 24 of the Amended Complaint that
10   relate to how many vendors use CDK’s products or the Department of Homeland
11   Security’s alleged statements about those products, and on that basis denies them.
12          25.    The Attorney General lacks sufficient knowledge or information to form a
13   belief as to the truth of the allegations in Paragraph 25 of the Amended Complaint that
14   relate to CDK’s investments, and on that basis denies them.
15          26.    Admitted on information and belief.
16          27.    The Attorney General admits that Reynolds developed, maintains, owns,
17   and operates a DMS. The Attorney General lacks sufficient knowledge or information
18   to form a belief as to the truth of the allegations in Paragraph 27 of the Amended
19   Complaint that relate to Reynolds’s source code, and on that basis denies them.
20          28.    The Attorney General lacks sufficient knowledge or information to form a
21   belief as to the truth of the allegations in Paragraph 28 of the Amended Complaint that
22   relate to Reynolds’s ongoing development of its DMS, and on that basis denies them.
23          29.    The Attorney General admits that he is the Attorney General of Arizona
24   and is being sued in his official capacity only. The Attorney General states that the
25   provisions of A.R.S. § 28-333 speak for themselves, and The Attorney General denies
26   all inconsistent allegations. The remaining allegations in Paragraph 29 state legal
27   conclusions to which no response is required.
28


                                                 5
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 6 of 35



 1                               JURISDICTION AND VENUE
 2          30.    Paragraph 30 of the Amended Complaint states legal conclusions to which
 3   no response is required.
 4          31.    Paragraph 31 of the Amended Complaint states legal conclusions to which
 5   no response is required.
 6          32.    Paragraph 32 of the Amended Complaint states legal conclusions to which
 7   no response is required.
 8                                 FACTUAL ALLEGATIONS
 9          33.    The Attorney General admits on information and belief that CDK and
10   Reynolds develop, own, operate, and license DMSs. The Attorney General lacks
11   sufficient knowledge or information to form a belief as to the truth of the allegations in
12   Paragraph 33 of the Amended Complaint that relate to the components of DMSs, and on
13   that basis denies them. The remaining allegations in Paragraph 33 state legal
14   conclusions to which no response is required.
15          34.    The Attorney General admits that an Arizona dealership licensing a
16   Reynolds DMS could have a DMS server that resides on-site at its dealership and
17   connects with Reynolds data centers in other states. The Attorney General admits that
18   dealership groups may have multi-state, regional, or national operations and enter into a
19   single set of contracts with a DMS provider. The remaining allegations in Paragraph 34
20   of the Amended Complaint state legal conclusions to which no response is required.
21          35.    The Attorney General admits that CDK and Reynolds deploy access
22   controls on their systems. The Attorney General lacks sufficient knowledge or
23   information to form a belief as to the truth of the allegations in Paragraph 35 that relate
24   to contracts, the reasons why CDK, Reynolds, or other DMS providers deploy access
25   controls, or which individuals are typically given access to a DMS, and on that basis
26   denies them. The remaining allegations in Paragraph 35 state legal conclusions to
27   which no response is required.
28          36.    The Attorney General admits that CDK and Reynolds may license their

                                                  6
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 7 of 35



 1   DMSs and allow various third parties to interoperate with a dealer’s DMS. The
 2   Attorney General lacks sufficient knowledge or information to form a belief as to the
 3   truth of the allegations in Paragraph 36 of the Amended Complaint that relate to the
 4   Plaintiffs’ system interfaces, or licensing agreements and on that basis denies them.
 5   The remaining allegations in Paragraph 36 state legal conclusions to which no response
 6   is required.
 7          A.      CDK’s DMS
 8          37.     The Attorney General lacks sufficient knowledge or information to form a
 9   belief as to the truth of the allegations in Paragraph 37 of the Amended Complaint, and
10   on that basis denies them.
11          38.     Paragraph 38 of the Amended Complaint states legal conclusions to which
12   no response is required. To the extent an answer is required, The Attorney General
13   lacks sufficient knowledge or information to form a belief as to the truth of the
14   allegations that relate to CDK’s investments, and on that basis denies them. The
15   Attorney General denies the remaining allegations in Paragraph 38.
16          39.     The Attorney General admits that CDK’s DMS has a terminal program
17   that runs on dealer computers. The remaining allegations of Paragraph 39 of the
18   Amended Complaint state legal conclusions to which no response is required.
19          40.     The Attorney General admits that the CDK DMS includes a database of
20   various types of dealer data. The Attorney General lacks sufficient knowledge or
21   information to form a belief as to the truth of the remaining allegations in Paragraph 40
22   of the Amended Complaint, and on that basis denies them.
23          41.     The Attorney General admits that the CDK DMS includes a database of
24   various types of dealer data, including data that “belongs” to the dealers. The remaining
25   allegations of Paragraph 41 of the Amended Complaint state legal conclusions to which
26   no response is required. To the extent an answer is required, The Attorney General
27   lacks sufficient knowledge or information to form a belief as to the truth of the
28   allegations that relate to licensing agreements or any non-dealer-data stored on the CDK

                                                 7
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 8 of 35



 1   DMS, and on that basis denies them.
 2          B.     Reynolds’s DMS
 3          42.    The Attorney General admits that Reynolds offers a computerized DMS
 4   and continues to offer both POWER and ERA. The Attorney General admits that in
 5   2006 Reynolds merged operations with Dealer Computer Services, Inc. The Attorney
 6   General denies the remaining allegations in Paragraph 42 of the Amended Complaint.
 7          43.    The Attorney General admits that Reynolds has a DMS and that it has
 8   hardware and software elements, including a database on which dealers store their data.
 9   The Attorney General lacks sufficient knowledge or information to form a belief as to
10   the truth of the remaining allegations in Paragraph 43 of the Amended Complaint, and
11   on that basis denies them.
12          44.    The Attorney General admits that dealers use Reynolds’s DMS to manage
13   certain parts of their business. The Attorney General denies the remaining allegations in
14   Paragraph 44 of the Amended Complaint.
15          45.    The Attorney General admits that Reynolds’s DMS includes a database of
16   dealer data. The remaining allegations in Paragraph 45 of the Amended Complaint state
17   legal conclusions to which no response is required. To the extent an answer is required,
18   The Attorney General lacks sufficient knowledge or information to form a belief as to
19   the truth of the allegations that relate to how Reynolds has designed or developed its
20   DMS, and on that basis denies them.
21          46.    The Attorney General admits that Reynolds invests in its DMS platform.
22   The Attorney General lacks sufficient knowledge or information to form a belief as to
23   the truth of the remaining allegations in Paragraph 46 of the Amended Complaint, and
24   on that basis denies them.
25          47.    Paragraph 47 of the Amended Complaint states legal conclusions to which
26   no response is required. To the extent an answer is required, The Attorney General
27   admits that Reynolds’s DMS software program runs on dealer computers and otherwise
28   denies this allegation. To the extent the image provided in Paragraph 47 is an

                                                 8
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 9 of 35



 1   allegation, The Attorney General lacks sufficient knowledge or information to form a
 2   belief as to the authenticity of the image or its existence on all relevant DMSs, and on
 3   that basis denies it.
 4          48.     Paragraph 48 of the Amended Complaint states legal conclusions to which
 5   no response is required. To the extent an answer is required, The Attorney General
 6   lacks sufficient knowledge or information to form a belief as to the truth of the
 7   allegations in Paragraph 48, and on that basis denies them.
 8          49.     Paragraph 49 of the Amended Complaint states legal conclusions to which
 9   no response is required. To the extent an answer is required, The Attorney General
10   lacks sufficient knowledge or information to form a belief as to the truth of the
11   allegations that relate to licensing agreements, and on that basis denies them. The
12   Attorney General denies the remaining allegations in Paragraph 49.
13          C.      Security Features to Control Access to DMSs
14          50.     The Attorney General admits that the CDK DMS is password-protected
15   and admits that there is a login prompt in connection with the Reynolds DMS. To the
16   extent an answer is required, The Attorney General lacks sufficient knowledge or
17   information to form a belief as to the truth of the allegations that relate to contracts, and
18   on that basis denies them. The Attorney General lacks sufficient knowledge or
19   information to form a belief as to the truth of the remaining allegations in Paragraph 50,
20   and on that basis denies them.
21                  1.       CDK Security Controls
22          51.     The Attorney General admits that the CDK DMS is password-protected.
23   The Attorney General denies the remaining allegations in Paragraph 51 of the Amended
24   Complaint.
25          52.     The Attorney General lacks sufficient knowledge or information to form a
26   belief as to the truth of the allegations in Paragraph 52 of the Amended Complaint.
27          53.     The Attorney General lacks sufficient knowledge or information to form a
28   belief as to the truth of the allegations in Paragraph 53 of the Amended Complaint that

                                                   9
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 10 of 35



 1   relate to the “primary” application areas with respect to data maintained on the CDK
 2   DMS or car dealerships’ provision of login credentials to third parties, and on that basis
 3   denies them. The remainder of Paragraph 53 of the Amended Complaint states legal
 4   conclusions to which no response is required. To the extent an answer is required, The
 5   Attorney General lacks sufficient knowledge or information to form a belief as to the
 6   truth of the allegations.
 7          54.     The Attorney General admits that the CDK DMS is password-protected.
 8   The Attorney General lacks sufficient knowledge or information to form a belief as to
 9   the truth of the allegations in Paragraph 54 of the Amended Complaint that relate to the
10   alleged 2016 changes, and on that basis denies them. To the extent the image provided
11   in Paragraph 54 is an allegation, The Attorney General lacks sufficient knowledge or
12   information to form a belief as to the authenticity of the image or its existence on all
13   relevant DMSs, and on that basis denies it.
14          55.     The Attorney General admits that CAPTCHA stands for “completely
15   automated public Turing test to tell computers and humans apart.” The Attorney
16   General lacks sufficient knowledge or information to form a belief as to the truth of the
17   remaining allegations in Paragraph 55 of the Amended Complaint, and on that basis
18   denies them.
19          56.     The Attorney General lacks sufficient knowledge or information to form a
20   belief as to the truth of the allegations in Paragraph 56 of the Amended Complaint.
21          57.     The Attorney General lacks sufficient knowledge or information to form a
22   belief as to the truth of the allegations in Paragraph 57 of the Amended Complaint.
23          58.     The Attorney General lacks sufficient knowledge or information to form a
24   belief as to the truth of the allegations in Paragraph 58, and on that basis denies them.
25                  2.     Reynolds Security Controls
26          59.     The Attorney General denies that each of Reynolds’s purported
27   “protections” are related to providing value to customers or protecting the integrity or
28   security of Reynolds’s system or are related to proper licensing. The Attorney General

                                                   10
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 11 of 35



 1   lacks sufficient knowledge or information to form a belief as to the truth of the
 2   remaining allegations in Paragraph 59 of the Amended Complaint, and on that basis
 3   denies them.
 4          60.      The Attorney General lacks sufficient knowledge or information to form
 5   a belief as to the truth of the allegations in Paragraph 60 of the Amended Complaint,
 6   and on that basis denies them.
 7          61.     The Attorney General admits on information and belief that Reynolds
 8   offers software programs called ERA-Ignite and ERAccess. The Attorney General
 9   lacks sufficient knowledge or information to form a belief as to the truth of the
10   allegations in Paragraph 61 of the Amended Complaint related to the means of access to
11   the DMS or who accesses the DMS, and on that basis denies them. The remainder of
12   Paragraph 61 states legal conclusions to which no response is required. To the extent an
13   answer is required, The Attorney General denies the remaining allegations in Paragraph
14   61.
15          62.     The Attorney General admits that there is a login prompt in connection
16   with the Reynolds DMS. The Attorney General lacks sufficient knowledge or
17   information to form a belief as to the truth of the remaining allegations in Paragraph 62
18   of the Amended Complaint, and on that basis denies them.
19          63.     The Attorney General admits that Reynolds has inserted CAPTCHA
20   prompts. The Attorney General lacks sufficient knowledge or information to form a
21   belief as to the truth of the remaining allegations in Paragraph 63 of the Amended
22   Complaint, and on that basis denies them.
23          64.     The Attorney General lacks sufficient knowledge or information to form a
24   belief as to the truth of the allegations in Paragraph 64 of the Amended Complaint, and
25   on that basis denies them.
26          65.     The Attorney General lacks sufficient knowledge or information to form a
27   belief as to the truth of the allegations in Paragraph 65 of the Amended Complaint, and
28   on that basis denies them.

                                                 11
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 12 of 35



 1          66.    The Attorney General lacks sufficient knowledge or information to form a
 2   belief as to the truth of the allegations in Paragraph 66, and on that basis denies them.
 3                 3.     These Security Controls Are an Important Part of the DMSs1
 4          67.    Paragraph 67 of the Amended Complaint states legal conclusions to which
 5   no response is required. To the extent an answer is required, The Attorney General
 6   denies the allegations in Paragraph 67.
 7          D.     Federal Law Protecting DMS Providers’ Property
 8          68.    The Attorney General does not dispute that the language quoted in
 9   Paragraph 68 appears in the statute to which it is cited, and such statute speaks for itself.
10   The remaining allegations in Paragraph 68 of the Amended Complaint state legal
11   conclusions to which no response is required. To the extent an answer is required, The
12   Attorney General denies the remaining allegations in Paragraph 68.
13          69.    The Attorney General does not dispute that the language quoted in
14   Paragraph 69 appears in the statute to which it is cited, and such statute speaks for itself.
15   The remaining allegations in Paragraph 69 of the Amended Complaint state legal
16   conclusions to which no response is required. To the extent an answer is required, The
17   Attorney General denies the remaining allegations in Paragraph 69.
18          70.    Paragraph 70 of the Amended Complaint states legal conclusions to which
19   no response is required. To the extent an answer is required, The Attorney General
20   denies the allegations in Paragraph 70.
21          71.    Paragraph 71 of the Amended Complaint states legal conclusions to which
22   no response is required. To the extent an answer is required, The Attorney General
23   denies the allegations in Paragraph 71.
24          72.    The allegations in Paragraph 72 of the Amended Complaint state legal
25   conclusions to which no response is required. To the extent an answer is required, The
26

27          1
             In responding to the allegations in the Amended Complaint, The Attorney
28   General denies all averments in the headings of the Amended Complaint to the extent
     those headings contain allegations.

                                                  12
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 13 of 35



 1   Attorney General denies the allegations in Paragraph 72.
 2          73.    The Attorney General does not dispute that the language quoted in
 3   Paragraph 73 appears in the statute to which it is cited, and such statute speaks for itself.
 4   The remaining allegations in Paragraph 73 of the Amended Complaint state legal
 5   conclusions to which no response is required. To the extent an answer is required, The
 6   Attorney General denies the remaining allegations in Paragraph 73.
 7          74.    Paragraph 74 of the Amended Complaint states legal conclusions to which
 8   no response is required. To the extent an answer is required, The Attorney General
 9   denies the allegations in Paragraph 74.
10          75.    Paragraph 75 of the Amended Complaint states legal conclusions to which
11   no response is required. To the extent an answer is required, The Attorney General
12   denies the allegations in Paragraph 75.
13          E.     Federal Law Governing How Dealers and DMS Providers Must
14                 Secure Consumer Data
15          76.    The Attorney General does not dispute that the language quoted in
16   Paragraph 76 appears in the statute to which it is cited, and such statute speaks for itself.
17   The remaining allegations in Paragraph 76 of the Amended Complaint state legal
18   conclusions to which no response is required. To the extent an answer is required, The
19   Attorney General denies the remaining allegations in Paragraph 76.
20          77.    The Attorney General does not dispute that the language quoted in
21   Paragraph 77 appears in the statute to which it is cited, and such statute speaks for itself.
22   The remaining allegations in Paragraph 77 of the Amended Complaint state legal
23   conclusions to which no response is required. To the extent an answer is required, The
24   Attorney General denies the remaining allegations in Paragraph 77.
25          78.    The Attorney General does not dispute that the language quoted in
26   Paragraph 78 appears in the statute to which it is cited, and such statute speaks for itself.
27   The remaining allegations in Paragraph 78 of the Amended Complaint state legal
28   conclusions to which no response is required. To the extent an answer is required, The

                                                  13
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 14 of 35



 1   Attorney General denies the remaining allegations in Paragraph 78.
 2          79.    The Attorney General does not dispute that the language quoted in
 3   Paragraph 79 appears in the statute to which it is cited, and such statute speaks for itself.
 4   The remaining allegations in Paragraph 79 of the Amended Complaint state legal
 5   conclusions to which no response is required. To the extent an answer is required, The
 6   Attorney General denies the remaining allegations in Paragraph 79.
 7          80.    The Attorney General does not dispute that the language quoted in
 8   Paragraph 80 appears in the regulation to which it is cited, and such regulation speaks
 9   for itself. The remaining allegations in Paragraph 80 of the Amended Complaint state
10   legal conclusions to which no response is required. To the extent an answer is required,
11   The Attorney General denies the remaining allegations in Paragraph 80.
12          81.    Paragraph 81 of the Amended Complaint states legal conclusions to which
13   no response is required. To the extent an answer is required, The Attorney General
14   denies the allegations in Paragraph 81.
15          82.    The Attorney General does not dispute that the language quoted in
16   Paragraph 82 appears in the statute to which it is cited, and such statute speaks for itself.
17   The remaining allegations in Paragraph 82 of the Amended Complaint state legal
18   conclusions to which no response is required. To the extent an answer is required, The
19   Attorney General denies the remaining allegations in Paragraph 82.
20          F.     The Contracts Between Plaintiffs and Dealers
21          83.    The Attorney General admits that Plaintiffs enter into contracts licensing
22   their DMSs to automotive dealerships. The Attorney General lacks sufficient
23   knowledge or information to form a belief as to the truth of the allegations that relate to
24   the content of Plaintiffs’ contracts, and on that basis denies them. The Attorney General
25   denies the remaining allegations in Paragraph 83 of the Amended Complaint.
26                 1.     CDK’s Master Service Agreements
27          84.    The Attorney General lacks sufficient knowledge or information to form a
28   belief as to the truth of the allegations in Paragraph 84 of the Amended Complaint that

                                                  14
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 15 of 35



 1   relate to the number of car dealerships in Arizona with which CDK has entered into
 2   Master Service Agreements or the content of those agreements, and on that basis denies
 3   them. .
 4          85.    The Master Service Agreements referenced in Paragraph 85 of the
 5   Amended Complaint speak for themselves, and The Attorney General denies all
 6   inconsistent allegations.
 7          86.    The Attorney General lacks sufficient knowledge or information to form a
 8   belief as to the truth of the allegations in Paragraph 86, and on that basis denies them.
 9          87.    The Attorney General lacks sufficient knowledge or information to form a
10   belief as to the truth of the allegations in Paragraph 87, and on that basis denies them.
11          88.    The Attorney General lacks sufficient knowledge or information to form a
12   belief as to the truth of the allegations in Paragraph 88, and on that basis denies them.
13                 2.     Reynolds’s Dealer Agreements
14          89.    The Attorney General lacks sufficient knowledge or information to form a
15   belief as to the truth of the allegations in Paragraph 89, and on that basis denies them.
16          90.    The Attorney General lacks sufficient knowledge or information to form a
17   belief as to the truth of the allegations in Paragraph 90, and on that basis denies them.
18          91.    The Attorney General lacks sufficient knowledge or information to form a
19   belief as to the truth of the allegations in Paragraph 91, and on that basis denies them.
20          92.    The Attorney General lacks sufficient knowledge or information to form a
21   belief as to the truth of the allegations in Paragraph 92, and on that basis denies them.
22          93.    The Attorney General lacks sufficient knowledge or information to form a
23   belief as to the truth of the allegations in Paragraph 93, and on that basis denies them.
24                 3.     These Contractual Provisions Are an Important Part of the
25                        Bargain Between DMS Providers and Dealers
26          94.    Paragraph 94 of the Amended Complaint states legal conclusions to which
27   no response is required. To the extent an answer is required, The Attorney General
28   denies the allegations in Paragraph 94.

                                                 15
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 16 of 35



 1          G.     Available Methods of Secure, Authorized Integration
 2          95.    The Attorney General denies the allegations in Paragraph 95 of the
 3   Amended Complaint.
 4                 1.     CDK’s Partner Program
 5          96.    The Attorney General admits on information and belief that CDK
 6   provides a third-party access program. The Attorney General lacks sufficient
 7   knowledge or information to form a belief as to the truth of the remaining allegations in
 8   Paragraph 96 of the Amended Complaint, and on that basis denies them.
 9          97.    The Attorney General lacks sufficient knowledge or information to form a
10   belief as to the truth of the allegations in Paragraph 97 of the Amended Complaint, and
11   on that basis denies them.
12          98.    The Attorney General admits on information and belief that CDK may
13   charge participants in the Partner Program fees for the integration services it provides.
14   The Attorney General lacks sufficient knowledge or information to form a belief as to
15   the truth of the remaining allegations in Paragraph 98 of the Amended Complaint, and
16   on that basis denies them.
17          99.    The Attorney General admits on information and belief that CDK’s DMS
18   may include data reporting tools that dealers may use. The Attorney General lacks
19   sufficient knowledge or information to form a belief as to the truth of the remaining
20   allegations in Paragraph 99 of the Amended Complaint, and on that basis denies them.
21          100.   The Attorney General admits on information and belief that some dealers
22   may have used the reporting tools described in Paragraph 100 to share data with
23   vendors. The Attorney General lacks sufficient knowledge or information to form a
24   belief as to the truth of the remaining allegations in Paragraph 100 of the Amended
25   Complaint, and on that basis denies them.
26          101.   The Attorney General lacks sufficient knowledge or information to form a
27   belief as to the truth of the allegations in Paragraph 101 of the Amended Complaint, and
28   on that basis denies them.

                                                 16
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 17 of 35



 1                 2.     Reynolds’s Certified Interface Program
 2          102.   The Attorney General lacks sufficient knowledge or information to form a
 3   belief as to the truth of the allegations in Paragraph 102 of the Amended Complaint, and
 4   on that basis denies them.
 5          103.   The Attorney General lacks sufficient knowledge or information to form a
 6   belief as to the truth of the allegations in Paragraph 103 of the Amended Complaint, and
 7   on that basis denies them.
 8          104.   The Attorney General admits on information and belief that Reynolds
 9   provides a data integration service called the Reynolds Certified Interface Program
10   (“RCI Program”). The Attorney General lacks sufficient knowledge or information to
11   form a belief as to the truth of the remaining allegations in Paragraph 104 of the
12   Amended Complaint, and on that basis denies them.
13          105.   The Attorney General lacks sufficient knowledge or information to form a
14   belief as to the truth of the allegations in Paragraph 105 of the Amended Complaint, and
15   on that basis denies them.
16          106.   The Attorney General admits on information and belief that Reynolds has
17   created a Dynamic Reporting tool. The Attorney General denies the remaining
18   allegations in Paragraph 106 of the Amended Complaint.
19                 3.     Plaintiffs’ Methods Ensure Data is Protected
20          107.   Paragraph 107 of the Amended Complaint states legal conclusions to
21   which no response is required. To the extent an answer is required, The Attorney
22   General denies the allegations in Paragraph 107.
23          H.     Hostile Access to DMSs
24          108.   Paragraph 108 of the Amended Complaint states legal conclusions to
25   which no response is required. To the extent an answer is required, The Attorney
26   General denies the allegations in Paragraph 108.
27          109.   The Attorney General lacks sufficient knowledge or information to form a
28   belief as to the truth of any allegations in Paragraph 109 of the Amended Complaint,

                                                 17
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 18 of 35



 1   that relate to third party access attempts and Plaintiffs’ response to such events and on
 2   that basis denies them. The remaining allegations in Paragraph 109 of the Amended
 3   Complaint state legal conclusions to which no response is required. To the extent an
 4   answer is required, The Attorney General denies the remaining allegations in Paragraph
 5   109.
 6          110.   The Attorney General does not dispute that the language quoted in
 7   Paragraph 110 appears in the statute to which it is cited, and such statute speaks for
 8   itself. The remaining allegations in Paragraph 110 of the Amended Complaint state
 9   legal conclusions to which no response is required. To the extent an answer is required,
10   The Attorney General denies the remaining allegations in Paragraph 110.
11          111.   Paragraph 111 of the Amended Complaint states legal conclusions to
12   which no response is required. To the extent an answer is required, The Attorney
13   General denies the allegations in Paragraph 111.
14          112.   The Attorney General denies the allegations in Paragraph 112 of the
15   Amended Complaint.
16          113.   The Attorney General denies the allegations in Paragraph 113 of the
17   Amended Complaint.
18          114.   The Attorney General lacks sufficient knowledge or information to form a
19   belief as to the truth of the allegations in Paragraph 114 of the Amended Complaint that
20   relate to Plaintiffs’ DMSs’ firmware, and on that basis denies them. The Attorney
21   General does not dispute that the language quoted in Paragraph 114 appears in the
22   statute to which it is cited, and such statute speaks for itself. The remaining allegations
23   in Paragraph 114 state legal conclusions to which no response is required. To the extent
24   an answer is required, The Attorney General denies the remaining allegations in
25   Paragraph 114.
26                 1.     Hostile Access Degrades DMS Performance
27          115.   The Attorney General admits that Plaintiffs can accommodate legitimate,
28   authorized, and managed demands for system interoperability through interfaces that

                                                 18
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 19 of 35



 1   facilitate the automated flow of data between a dealer and application providers, OEMs,
 2   and other third parties. The Attorney General denies the remaining allegations in
 3   Paragraph 115 of the Amended Complaint.
 4          116.   The Attorney General lacks sufficient knowledge or information to form a
 5   belief as to the truth of the allegations in Paragraph 116 of the Amended Complaint, and
 6   on that basis denies them.
 7          117.   The Attorney General denies the allegations in Paragraph 117 of the
 8   Amended Complaint.
 9          118.   The Attorney General denies the allegations in the first three sentences of
10   Paragraph 118 of the Amended Complaint. The remaining allegations in Paragraph 118
11   state legal conclusions to which no response is required. To the extent a response is
12   required, The Attorney General does not dispute that the language quoted in Paragraph
13   118 appears in the statute to which it is cited, and such statute speaks for itself, and
14   denies the remaining allegations in Paragraph 118.
15                 2.      Hostile Access Creates Security Threats
16          119.   The Attorney General denies the allegations in Paragraph 119 of the
17   Amended Complaint.
18          120.   The Attorney General lacks sufficient knowledge or information to form a
19   belief as to the truth of the allegations in Paragraph 120 of the Amended Complaint, and
20   on that basis denies them.
21          121.   The Attorney General lacks sufficient knowledge or information to form a
22   belief as to the truth of the allegations in Paragraph 121 of the Amended Complaint, and
23   on that basis denies them.
24          122.   The Attorney General lacks sufficient knowledge or information to form a
25   belief as to the truth of the allegations in Paragraph 122 of the Amended Complaint, and
26   on that basis denies them.
27          123.   The Attorney General denies the allegations in Paragraph 123 of the
28   Amended Complaint.

                                                  19
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 20 of 35



 1          124.   The Attorney General denies the allegations in Paragraph 124 of the
 2   Amended Complaint. Further, the contractual agreement referenced in Paragraph 124
 3   speaks for itself, and The Attorney General denies all inconsistent allegations.
 4          I.     The DMS Law
 5          125.   The Attorney General lacks sufficient knowledge or information to form a
 6   belief as to the truth of the allegations in Paragraph 125 of the Amended Complaint that
 7   relate to a purported statement by Representative Noel Campbell, and on that basis
 8   denies them. The remaining allegations in Paragraph 125 state legal conclusions to
 9   which no response is required. To the extent a response is required, The Attorney
10   General denies the remaining allegations in Paragraph 125.
11                 1.     The DMS Law’s Basic Features Harm Plaintiffs and
12                        Customers
13          126.   Paragraph 126 of the Amended Complaint states legal conclusions to
14   which no response is required. To the extent an answer is required, The Attorney
15   General denies the allegations in Paragraph 126.
16          127.   The Attorney General does not dispute that the language quoted in
17   Paragraph 127 appears in the statute to which it is cited, and such statute speaks for
18   itself. The remaining allegations in Paragraph 127 of the Amended Complaint state
19   legal conclusions to which no response is required. To the extent an answer is required,
20   The Attorney General denies the remaining allegations in Paragraph 127.
21          128.   The Attorney General does not dispute that the language quoted in
22   Paragraph 128 appears in the statute to which it is cited, and such statute speaks for
23   itself. The remaining allegations in Paragraph 128 of the Amended Complaint state
24   legal conclusions to which no response is required. To the extent an answer is required,
25   The Attorney General denies the remaining allegations in Paragraph 128.
26          129.   The Attorney General does not dispute that the language quoted in
27   Paragraph 129 appears in the statute to which it is cited, and such statute speaks for
28   itself. The remaining allegations in Paragraph 129 of the Amended Complaint state

                                                 20
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 21 of 35



 1   legal conclusions to which no response is required. To the extent an answer is required,
 2   The Attorney General denies the remaining allegations in Paragraph 129.
 3          130.   The Attorney General does not dispute that the language quoted in
 4   Paragraph 130 appears in the statute to which it is cited, and such statute speaks for
 5   itself. The remaining allegations in Paragraph 130 of the Amended Complaint state
 6   legal conclusions to which no response is required. To the extent an answer is required,
 7   The Attorney General denies the remaining allegations in Paragraph 130.
 8          131.   The Attorney General does not dispute that the language quoted in
 9   Paragraph 131 appears in the statute to which it is cited, and such statute speaks for
10   itself. The remaining allegations in Paragraph 131 of the Amended Complaint state
11   legal conclusions to which no response is required. To the extent an answer is required,
12   The Attorney General denies the remaining allegations in Paragraph 131.
13          132.   The Attorney General does not dispute that the language quoted in
14   Paragraph 132 appears in the statute to which it is cited, and such statute speaks for
15   itself. The remaining allegations in Paragraph 132 of the Amended Complaint state
16   legal conclusions to which no response is required. To the extent an answer is required,
17   The Attorney General denies the remaining allegations in Paragraph 132.
18          133.   The Attorney General does not dispute that the language quoted in
19   Paragraph 133 appears in the statute to which it is cited, and such statute speaks for
20   itself. The remaining allegations in Paragraph 133 of the Amended Complaint state
21   legal conclusions to which no response is required. To the extent an answer is required,
22   The Attorney General denies the remaining allegations in Paragraph 133.
23          134.   The Attorney General lacks sufficient knowledge or information to form a
24   belief as to the truth of the allegations in Paragraph 134 of the Amended Complaint
25   regarding the alleged DealerBuilt data breach, and on that basis denies them. The
26   remainder of Paragraph 134 states legal conclusions to which no response is required.
27   To the extent an answer is required, The Attorney General denies the allegations in
28   Paragraph 134.

                                                 21
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 22 of 35



 1          135.   The Attorney General lacks sufficient knowledge or information to form a
 2   belief as to the truth of the allegations in Paragraph 135 of the Amended Complaint
 3   regarding the alleged DealerBuilt “Consent Order with the Federal Trade Commission,”
 4   and on that basis denies them. The remainder of Paragraph 135 states legal conclusions
 5   to which no response is required. To the extent an answer is required, The Attorney
 6   General denies the allegations in Paragraph 135.
 7          136.   The Attorney General lacks sufficient knowledge or information to form a
 8   belief as to the truth of the allegations in Paragraph 136 of the Amended Complaint
 9   regarding the alleged DealerBuilt consent decree and on that basis denies them. The
10   remainder of Paragraph 136 states legal conclusions to which no response is required.
11   To the extent an answer is required, The Attorney General denies the allegations in
12   Paragraph 136.
13          137.   Paragraph 137 of the Amended Complaint states legal conclusions to
14   which no response is required. To the extent an answer is required, The Attorney
15   General denies the allegations in Paragraph 137.
16          138.   The Attorney General does not dispute that the language quoted in
17   Paragraph 138 appears in the statute to which it is cited, and such statute speaks for
18   itself. The remaining allegations in Paragraph 138 of the Amended Complaint state
19   legal conclusions to which no response is required. To the extent an answer is required,
20   The Attorney General denies the remaining allegations in Paragraph 138.
21          139.   The Attorney General does not dispute that the language quoted in
22   Paragraph 139 appears in the statute to which it is cited, and such statute speaks for
23   itself. The remaining allegations in Paragraph 139 of the Amended Complaint state
24   legal conclusions to which no response is required. To the extent an answer is required,
25   The Attorney General denies the remaining allegations in Paragraph.
26          140.   The Attorney General does not dispute that the language quoted in
27   Paragraph 140 appears in the statute to which it is cited, and such statute speaks for
28   itself. The remaining allegations in Paragraph 140 of the Amended Complaint state

                                                 22
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 23 of 35



 1   legal conclusions to which no response is required. To the extent an answer is required,
 2   The Attorney General denies the remaining allegations in Paragraph 140.
 3          141.   Paragraph 141 of the Amended Complaint states legal conclusions to
 4   which no response is required. To the extent an answer is required, The Attorney
 5   General denies the allegations in Paragraph 141.
 6          142.   Paragraph 142 of the Amended Complaint states legal conclusions to
 7   which no response is required. To the extent an answer is required, The Attorney
 8   General denies the allegations in Paragraph 142.
 9          143.   Paragraph 143 of the Amended Complaint states legal conclusions to
10   which no response is required. To the extent an answer is required, The Attorney
11   General denies the allegations in Paragraph 143.
12                 2.     The DMS Law is Hopelessly Vague
13          144.   Paragraph 144 of the Amended Complaint states legal conclusions to
14   which no response is required. To the extent an answer is required, The Attorney
15   General denies the allegations in Paragraph 144.
16          145.   The Attorney General does not dispute that the language quoted in
17   Paragraph 145 appears in the statute to which it is cited, and such statute speaks for
18   itself. The remaining allegations in Paragraph 145 of the Amended Complaint state
19   legal conclusions to which no response is required. To the extent an answer is required,
20   The Attorney General denies the remaining allegations in Paragraph 145.
21          146.   The Attorney General does not dispute that the language quoted in
22   Paragraph 146 appears in the statute to which it is cited, and such statute speaks for
23   itself. The remaining allegations in Paragraph 146 of the Amended Complaint state
24   legal conclusions to which no response is required. To the extent an answer is required,
25   The Attorney General denies the remaining allegations in Paragraph 146.
26          147.   The Attorney General does not dispute that the language quoted in
27   Paragraph 147 appears in the statute to which it is cited, and such statute speaks for
28   itself. The remaining allegations in Paragraph 147 of the Amended Complaint state

                                                 23
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 24 of 35



 1   legal conclusions to which no response is required. To the extent an answer is required,
 2   The Attorney General denies the remaining allegations in Paragraph 147.
 3          148.   The Attorney General does not dispute that the language quoted in
 4   Paragraph 148 appears in the statute to which it is cited, and such statute speaks for
 5   itself. The remaining allegations in Paragraph 148 of the Amended Complaint state
 6   legal conclusions to which no response is required. To the extent an answer is required,
 7   The Attorney General denies the remaining allegations in Paragraph 148.
 8          149.   The Attorney General does not dispute that the language quoted in
 9   Paragraph 149 appears in the statute to which it is cited, and such statute speaks for
10   itself. The remaining allegations in Paragraph 149 of the Amended Complaint state
11   legal conclusions to which no response is required. To the extent an answer is required,
12   The Attorney General denies the remaining allegations in Paragraph 149.
13          150.   The Attorney General does not dispute that the language quoted in
14   Paragraph 150 appears in the statute to which it is cited, and such statute speaks for
15   itself. The remaining allegations in Paragraph 150 of the Amended Complaint state
16   legal conclusions to which no response is required. To the extent an answer is required,
17   The Attorney General denies the remaining allegations in Paragraph 150.
18          151.   The Attorney General does not dispute that the language quoted in
19   Paragraph 151 appears in the statute to which it is cited, and such statute speaks for
20   itself. The remaining allegations in Paragraph 151 of the Amended Complaint state
21   legal conclusions to which no response is required. To the extent an answer is required,
22   The Attorney General denies the remaining allegations in Paragraph 151.
23          152.   The Attorney General does not dispute that the language quoted in
24   Paragraph 152 appears in the statute to which it is cited, and such statute speaks for
25   itself. The remaining allegations in Paragraph 152 of the Amended Complaint state
26   legal conclusions to which no response is required. To the extent an answer is required,
27   The Attorney General denies the remaining allegations in Paragraph 152.
28          153.   The Attorney General does not dispute that the language quoted in

                                                 24
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 25 of 35



 1   Paragraph 153 appears in the statute to which it is cited, and such statute speaks for
 2   itself. The remaining allegations in Paragraph 153 of the Amended Complaint state
 3   legal conclusions to which no response is required. To the extent an answer is required,
 4   The Attorney General denies the remaining allegations in Paragraph 153.
 5          154.   Paragraph 154 of the Amended Complaint states legal conclusions to
 6   which no response is required. To the extent an answer is required, The Attorney
 7   General denies the allegations in Paragraph 154.
 8          155.   Paragraph 155 of the Amended Complaint states legal conclusions to
 9   which no response is required. To the extent an answer is required, The Attorney
10   General denies the allegations in Paragraph 155.
11          156.   Paragraph 156 of the Amended Complaint states legal conclusions to
12   which no response is required. To the extent an answer is required, The Attorney
13   General denies the allegations in Paragraph 156.
14          157.   Paragraph 157 of the Amended Complaint states legal conclusions to
15   which no response is required. To the extent an answer is required, The Attorney
16   General denies the allegations in Paragraph 157.
17          J.     The Current Controversy
18          158.   The Attorney General admits that on April 9, 2019, Governor Ducey
19   signed House Bill 2418 into law. The remaining allegations in Paragraph 158 of the
20   Amended Complaint state legal conclusions to which no response is required.
21          159.   Paragraph 159 of the Amended Complaint states legal conclusions to
22   which no response is required. To the extent an answer is required, The Attorney
23   General denies the allegations in Paragraph 159.
24          160.   Paragraph 160 of the Amended Complaint states legal conclusions to
25   which no response is required. To the extent an answer is required, The Attorney
26   General denies the allegations in Paragraph 160.
27

28


                                                 25
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 26 of 35



 1                              FIRST CLAIM FOR RELIEF
 2                                     Declaratory Relief
 3                          (Conflict Preemption, Copyright Act)
 4         161.   The Attorney General incorporates, as if fully set forth herein, its answers
 5   to the preceding paragraphs of the Amended Complaint.
 6         162.   Paragraph 162 of the Amended Complaint states legal conclusions to
 7   which no response is required. To the extent an answer is required, The Attorney
 8   General denies the allegations in Paragraph 162 of the Amended Complaint.
 9         163.   Paragraph 163 of the Amended Complaint states legal conclusions to
10   which no response is required. To the extent an answer is required, The Attorney
11   General denies the allegations in Paragraph 163 of the Amended Complaint.
12         164.   Paragraph 164 of the Amended Complaint states legal conclusions to
13   which no response is required. To the extent an answer is required, The Attorney
14   General denies the allegations in Paragraph 164 of the Amended Complaint.
15         165.   Paragraph 165 of the Amended Complaint states legal conclusions to
16   which no response is required. To the extent an answer is required, The Attorney
17   General denies the allegations in Paragraph 165 of the Amended Complaint.
18         166.   Paragraph 166 of the Amended Complaint states legal conclusions to
19   which no response is required. To the extent an answer is required, The Attorney
20   General denies the allegations in Paragraph 166 of the Amended Complaint.
21         167.   Paragraph 167 of the Amended Complaint states legal conclusions to
22   which no response is required. To the extent an answer is required, The Attorney
23   General denies the allegations in Paragraph 167 of the Amended Complaint.
24         168.   Paragraph 168 of the Amended Complaint states legal conclusions to
25   which no response is required. To the extent an answer is required, The Attorney
26   General denies the allegations in Paragraph 168 of the Amended Complaint.
27         169.   Paragraph 169 of the Amended Complaint states legal conclusions to
28   which no response is required. To the extent an answer is required, The Attorney

                                                26
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 27 of 35



 1   General denies the allegations in Paragraph 169 of the Amended Complaint.
 2         170.   Paragraph 170 of the Amended Complaint states legal conclusions to
 3   which no response is required. To the extent an answer is required, The Attorney
 4   General denies the allegations in Paragraph 170 of the Amended Complaint.
 5         171.   Paragraph 171 of the Amended Complaint states legal conclusions to
 6   which no response is required. To the extent an answer is required, The Attorney
 7   General denies the allegations in Paragraph 171 of the Amended Complaint.
 8                                SECOND CLAIM FOR RELIEF
 9                                   Declaratory Judgment
10                  (Unconstitutional Taking, United States Constitution)
11         172.   The Attorney General incorporates, as if fully set forth herein, its answers
12   to the preceding paragraphs of the Amended Complaint.
13         173.   Paragraph 173 of the Amended Complaint states legal conclusions to
14   which no response is required. To the extent an answer is required, The Attorney
15   General denies the allegations in Paragraph 173 of the Amended Complaint.
16         174.   Paragraph 174 of the Amended Complaint states legal conclusions to
17   which no response is required. To the extent an answer is required, The Attorney
18   General denies the allegations in Paragraph 174 of the Amended Complaint.
19         175.   Paragraph 175 of the Amended Complaint states legal conclusions to
20   which no response is required. To the extent an answer is required, The Attorney
21   General denies the allegations in Paragraph 175 of the Amended Complaint.
22         176.   Paragraph 176 of the Amended Complaint states legal conclusions to
23   which no response is required. To the extent an answer is required, The Attorney
24   General denies the allegations in Paragraph 176 of the Amended Complaint.
25         177.   The Attorney General lacks sufficient knowledge or information to form a
26   belief as to the truth of the allegations in Paragraph 177 of the Amended Complaint, and
27   on that basis denies them.
28         178.   Paragraph 178 of the Amended Complaint states legal conclusions to

                                                27
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 28 of 35



 1   which no response is required. To the extent an answer is required, The Attorney
 2   General denies the allegations in Paragraph 178 of the Amended Complaint.
 3         179.   Paragraph 179 of the Amended Complaint states legal conclusions to
 4   which no response is required. To the extent an answer is required, The Attorney
 5   General denies the allegations in Paragraph 179 of the Amended Complaint.
 6                              THIRD CLAIM FOR RELIEF
 7                                   Declaratory Judgment
 8                          (Violation of Federal Contracts Clause)
 9         180.   The Attorney General incorporates, as if fully set forth herein, its answers
10   to the preceding paragraphs of the Amended Complaint.
11         181.   Paragraph 181 of the Amended Complaint states legal conclusions to
12   which no response is required. To the extent an answer is required, The Attorney
13   General denies the allegations in Paragraph 181 of the Amended Complaint.
14         182.   The Attorney General does not dispute that the language quoted in
15   Paragraph 182 appears in the United States Constitution, and the provisions of the
16   United States Constitution speaks for themselves. The remaining allegations in
17   Paragraph 182 of the Amended Complaint state legal conclusions to which no response
18   is required. To the extent an answer is required, The Attorney General denies the
19   remaining allegations in Paragraph 182 of the Amended Complaint
20         183.   Paragraph 183 of the Amended Complaint states legal conclusions to
21   which no response is required. To the extent an answer is required, The Attorney
22   General denies the allegations in Paragraph 183 of the Amended Complaint.
23         184.   Paragraph 184 of the Amended Complaint states legal conclusions to
24   which no response is required. To the extent an answer is required, The Attorney
25   General denies the allegations in Paragraph 184 of the Amended Complaint.
26         185.   Paragraph 185 of the Amended Complaint states legal conclusions to
27   which no response is required. To the extent an answer is required, The Attorney
28   General denies the allegations in Paragraph 185 of the Amended Complaint.

                                                28
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 29 of 35



 1          186.   Paragraph 186 of the Amended Complaint states legal conclusions to
 2   which no response is required. To the extent an answer is required, The Attorney
 3   General denies the allegations in Paragraph 186 of the Amended Complaint.
 4                                FOURTH CLAIM FOR RELIEF
 5                                    Declaratory Judgment
 6         (Unconstitutional Abridgement of the Freedom of Speech, United States
 7                                         Constitution)
 8          187.   The Attorney General incorporates, as if fully set forth herein, its answers
 9   to the preceding paragraphs of the Amended Complaint.
10          188.   Paragraph 188 of the Amended Complaint states legal conclusions to
11   which no response is required. To the extent an answer is required, The Attorney
12   General denies the allegations in Paragraph 188 of the Amended Complaint.
13          189.   Paragraph 189 of the Amended Complaint states legal conclusions to
14   which no response is required. To the extent an answer is required, The Attorney
15   General denies the allegations in Paragraph 189 of the Amended Complaint.
16          190.   Paragraph 190 of the Amended Complaint states legal conclusions to
17   which no response is required. To the extent an answer is required, The Attorney
18   General lacks sufficient knowledge or information to form a belief as to the truth of the
19   allegations in Paragraph 190, and on that basis denies them.
20          191.   The Attorney General lacks sufficient knowledge or information to form a
21   belief as to the truth of the allegations in Paragraph 191 of the Amended Complaint, and
22   on that basis denies them.
23          192.   The Attorney General does not dispute that the language quoted in
24   Paragraph 192 appears in the statute to which it is cited, and such statute speaks for
25   itself. The remaining allegations in Paragraph 192 of the Amended Complaint state
26   legal conclusions to which no response is required. To the extent an answer is required,
27   The Attorney General denies the remaining allegations in Paragraph 192 of the
28   Amended Complaint.

                                                 29
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 30 of 35



 1          193.   The Attorney General does not dispute that the language quoted in
 2   Paragraph 193 appears in the statute to which it is cited, and such statute speaks for
 3   itself. The remaining allegations in Paragraph 193 of the Amended Complaint state
 4   legal conclusions to which no response is required. To the extent an answer is required,
 5   The Attorney General denies the remaining allegations in Paragraph 193 of the
 6   Amended Complaint.
 7          194.   Paragraph 194 of the Amended Complaint states legal conclusions to
 8   which no response is required. To the extent an answer is required, The Attorney
 9   General denies the allegations in Paragraph 194 of the Amended Complaint.
10          195.   The Attorney General does not dispute that the purported statutory
11   language quoted in Paragraph 195 appears in the statute to which it is cited, and such
12   statute speaks for itself. The Attorney General does not dispute that the language
13   quoted in Paragraph 195 and cited to the Northern District of California opinion in
14   Aharonian v. Gonzales appears in the opinion to which it is cited, and such opinion
15   speaks for itself. The remaining allegations in Paragraph 195 of the Amended
16   Complaint state legal conclusions to which no response is required. To the extent an
17   answer is required, The Attorney General denies the remaining allegations in Paragraph
18   195 of the Amended Complaint.
19          196.   Paragraph 196 of the Amended Complaint states legal conclusions to
20   which no response is required. To the extent an answer is required, The Attorney
21   General denies the allegations in Paragraph 196 of the Amended Complaint.
22          197.   Paragraph 197 of the Amended Complaint states legal conclusions to
23   which no response is required. To the extent an answer is required, The Attorney
24   General denies the allegations in Paragraph 197 of the Amended Complaint.
25          198.   Paragraph 198 of the Amended Complaint states legal conclusions to
26   which no response is required. To the extent an answer is required, The Attorney
27   General denies the remaining allegations in Paragraph 198 of the Amended Complaint.
28          199.   The Attorney General does not dispute that the language quoted in

                                                 30
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 31 of 35



 1   Paragraph 199 appears in the statute to which it is cited, and such statute speaks for
 2   itself. The remaining allegations in Paragraph 199 of the Amended Complaint state
 3   legal conclusions to which no response is required. To the extent an answer is required,
 4   The Attorney General denies the remaining allegations in Paragraph 199 of the
 5   Amended Complaint.
 6          200.   The Attorney General does not dispute that the language quoted in
 7   Paragraph 200 appears in the statute to which it is cited, and such statute speaks for
 8   itself. The remaining allegations in Paragraph 200 of the Amended Complaint state
 9   legal conclusions to which no response is required. To the extent an answer is required,
10   The Attorney General denies the remaining allegations in Paragraph 200 of the
11   Amended Complaint.
12          201.   The Attorney General does not dispute that the language quoted in
13   Paragraph 201 appears in the statute to which it is cited, and such statute speaks for
14   itself. The remaining allegations in Paragraph 201 of the Amended Complaint state
15   legal conclusions to which no response is required. To the extent an answer is required,
16   The Attorney General denies the remaining allegations in Paragraph 201 of the
17   Amended Complaint.
18          202.   Paragraph 202 of the Amended Complaint states legal conclusions to
19   which no response is required. To the extent an answer is required, The Attorney
20   General denies the allegations in Paragraph 202 of the Amended Complaint.
21                               FIFTH CLAIM FOR RELIEF
22                           Preliminary and Permanent Injunction
23          203.   The Attorney General incorporates, as if fully set forth herein, its answers
24   to the preceding paragraphs of the Amended Complaint.
25          204.   Paragraph 204 of the Amended Complaint states legal conclusions to
26   which no response is required. To the extent an answer is required, The Attorney
27   General denies the allegations in Paragraph 204 of the Amended Complaint.
28          205.   Paragraph 205 of the Amended Complaint states legal conclusions to

                                                 31
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 32 of 35



 1   which no response is required. To the extent an answer is required, The Attorney
 2   General denies the allegations in Paragraph 205 of the Amended Complaint.
 3          206.   Paragraph 206 of the Amended Complaint states legal conclusions to
 4   which no response is required. To the extent an answer is required, The Attorney
 5   General denies the allegations in Paragraph 206 of the Amended Complaint.
 6          207.   Paragraph 207 of the Amended Complaint states legal conclusions to
 7   which no response is required. To the extent an answer is required, The Attorney
 8   General denies the allegations in Paragraph 207 of the Amended Complaint.
 9          208.   Paragraph 208 of the Amended Complaint states legal conclusions to
10   which no response is required. To the extent an answer is required, The Attorney
11   General denies the allegations in Paragraph 208 of the Amended Complaint.
12                                        Prayer for Relief
13          To the extent that an answer may be required to the Prayer for Relief at the end
14   of the Amended Complaint, The Attorney General denies each and every allegation
15   contained therein and denies that Plaintiffs are entitled to the relief they seek.
16                     AFFIRMATIVE AND ADDITIONAL DEFENSES
17          The Attorney General sets forth the following defenses without assuming the
18   burden of proof as to any issue as to which Plaintiffs bear that burden under applicable
19   law.
20                                          First Defense
21          The Amended Complaint fails to state a claim upon which relief may be granted.
22                                         Second Defense
23          If and to the extent that Plaintiffs allege to have been damaged, the amount of
24   damages that they allege to have suffered is too remote or speculative to allow recovery,
25   and it is impossible to ascertain and allocate such alleged damages with reasonable
26   certainty.
27                                         Third Defense
28          To the extent lack of authorization for access is deemed an affirmative defense

                                                  32
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 33 of 35



 1   rather than an element on which Plaintiffs bear the burden of proof, Plaintiffs are barred
 2   from claiming violations of any statute or source of law because dealers have the right
 3   to authorize access to their own data.
 4                                           Fourth Defense
 5             Plaintiffs’ claims are barred by the doctrine of acquiescence.
 6                                            Fifth Defense
 7             Plaintiffs’ claims are barred by the doctrines of laches, waiver, estoppel, and
 8   unclean hands.
 9                                            Sixth Defense
10             The doctrine of implied license bars Plaintiffs from pursuing their claims for
11   relief.
12                                           Seventh Defense
13             Plaintiffs’ claims are barred, in whole or in part, because they have not suffered
14   any legally cognizable injury, including because they have not suffered an injury in-fact
15   and their alleged injuries are too speculative, indirect and remote from the alleged
16   conduct, and cannot be ascertained and apportioned.
17                                           Eighth Defense
18             Plaintiffs’ claims are barred, in whole or in part, because any recovery would
19   result in unjust enrichment.
20                                            Ninth Defense
21             Plaintiffs are barred from recovering because their acts are in violation of public
22   policy.
23                                            Tenth Defense
24             Plaintiffs’ claims are barred by the doctrine of fair use.
25                                          Eleventh Defense
26             Plaintiffs’ claims are barred by the doctrine of copyright misuse.
27                                           Twelfth Defense
28             Plaintiffs’ claims are barred in whole or in part by the doctrine of sovereign

                                                     33
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 34 of 35



 1   immunity.
 2                                      Thirteenth Defense
 3          Plaintiffs’ claims are barred in whole or in part by Arizona’s notice of claim
 4   statute, A.R.S. § 12-821.01.
 5                                       JURY DEMAND
 6          Pursuant to Federal Rules of Civil Procedure, Rule 38(b), The Attorney General
 7   hereby demands trial by jury on all issues so triable.
 8                                   PRAYER FOR RELIEF
 9          WHEREFORE, The Attorney General requests that Plaintiffs’ claims be
10   dismissed with prejudice, that the Court find that Plaintiffs are not entitled to any
11   judgment or relief, that the Court enter judgment in favor of The Attorney General, and
12   that the Court award The Attorney General its attorneys’ fees, costs and expenses, pre-
13   judgment interest, and such other and further relief as the Court deems just and proper.
14          RESPECTFULLY SUBMITTED this 25th day of November, 2019.
15                                             MARK BRNOVICH
                                               ATTORNEY GENERAL
16

17                                             By /s/ Brunn W. Roysden III
                                                  Brunn (“Beau”) W. Roysden III
18                                                Anthony Napolitano
19                                                Assistant Attorneys General
                                                  2005 North Central Avenue
20                                                Phoenix, Arizona 85004
21
                                           Mary R. O’Grady, 011434
22                                         Jeffrey B. Molinar, 018512
                                           William D. Furnish, 028725
23                                         Emma Cone-Roddy, 034285
24                                         OSBORN MALEDON, P.A.
                                           2929 North Central Avenue, 21st Floor
25                                         Phoenix, Arizona 85012-2793
                                           mogrady@omlaw.com
26
                                           jmolinar@omlaw.com
27                                         wfurnish@omlaw.com
                                           econe-roddy@omlaw.com
28   Attorneys for Defendant Mark Brnovich in his official capacity as Attorney General

                                                  34
     Case 2:19-cv-04849-GMS Document 148 Filed 11/25/20 Page 35 of 35



 1

 2                                CERTIFICATE OF SERVICE
 3          I certify that on this 25th day of November, 2020, I electronically transmitted the
 4   foregoing document to the Clerk’s Office using the CM/ECF system, which will send a
 5   notice of filing to all counsel of record.
 6

 7

 8                                                /s/ Brunn W. Roysden III
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   35
